[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Danbury Photo/Graphic and Defendant Penrose Press, appeared at the October 24, 1994 short calendar to argue motion to dismiss #153. At this time, it was brought to the court's attention that Penrose had been defaulted for failure to appear, and that judgment had entered against Penrose on April 3, 1992. The file reflects that Penrose filed a motion to open the judgment on February 23, 1994, and that no ruling has been made with respect to this motion. At short calendar, counsel for both the plaintiff and Penrose did not make any arguments with respect to the motion to open, nor did Penrose make any arguments as to why the court should disregard the four-month time period for opening a judgment. See General Statutes §§ 52-121 and52-212a, and Practice Book § 377.
In the present case, it would not be proper for the court to rule on Penrose's motion to dismiss (#153) at this time. The court must first have the opportunity to rule on the motion to open (#152). Thus, Penrose should claim motion #152 for oral argument.
Should a motion to open the judgment be granted, the motion to dismiss may be addressed.
FORD, JUDGE